Case 3:21-cv-03150-MAS-TJB Document 40 Filed 08/13/21 Page 1 of 2 PageID: 259




                                           August 12, 2021



VIA ECF
Hon. Tonianne J. Bongiovanni, U.S.M.J.
United States District Court
District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street, Courtroom 6E
Trenton, New Jersey 08608

           Re:    Gibson v. Valvano, et al.
                  Docket No. 3:21-cv-03150 (MAS)(TJB)

Dear Judge Bongiovanni:

           This firm represents Defendant St. Paul in the above-referenced matter. We have

reviewed the docket and see that a Motion to Stay was filed by codefendant Anthony Valvano.

We write to join in the request previously made by Defendants Keller, Rioto, Torres, Perez, and

Cascarelli that the time to respond to Plaintiff’s Complaint be extended until after a decision is

entered on the motion to stay. We write to join in Mr. DeFiglio and Ms. Attwood’s requests, for

the same reasons expressed in their previous letters to the Court. (ECF #23 & #25). The Court

granted their requests. The current deadline for Defendant St. Paul to answer the Second

Amended Complaint is August 23, 2021. If acceptable to the Court, we respectfully request that

an Order be entered extending Defendant’s time to respond to Plaintiff’s Second Amended

Complaint within 14 days of the Court’s ruling on the pending motion.




496377.2
Case 3:21-cv-03150-MAS-TJB Document 40 Filed 08/13/21 Page 2 of 2 PageID: 260




Hon. Tonianne J. Bongiovanni, U.S.M.J.
August 12, 2021
Page 2


           If the aforementioned meets with Your Honor’s approval, Defendant St. Paul respectfully

requests that Your Honor So Order this letter. Should Your Honor have any questions or require

any additional submissions, please do not hesitate to have your chambers communicate with

me.


                                               Respectfully submitted,

                                               /s/ Victor A. Afanador

                                               Victor A. Afanador

VAA:emp



                                               So Ordered:


                                               s/Tonianne J. Bongiovanni
                                               __________________________________
                                               HON. TONIANNE J. BONGIOVANNI, U.S.M.J.
 8/13/2021




496377.2
